Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 13, 2016

                                       No. 04-16-00629-CR

                                       Ronald WHITLOW,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR10248
                            Honorable Ray Olivarri, Judge Presiding


                                          ORDER
        The trial court revoked the defendant’s community supervision on August 11, 2016;
Appellant did not file a motion for new trial or any other motion challenging the trial court’s
judgment within thirty days. See TEX. R. APP. P. 21.2 (motion for new trial); Ex parte Matthews,
452 S.W.3d 8, 11 (Tex. App.—San Antonio 2014, no pet.). Thus, Appellant’s notice of appeal
was due to be filed by September 12, 2016. See TEX. R. APP. P. 26.2(a); Strange v. State, 258
S.W.3d 184, 186 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d). A motion for extension of
time to file a notice of appeal and a notice of appeal were due to be filed not later than September
26, 2016. See TEX. R. APP. P. 26.3.
       On September 26, 2016, Appellant filed a Motion for Leave to File Late Notice of
Appeal. However, Appellant did not file a notice of appeal on or before September 26, 2016,
and he has not filed one to date.
        To invoke this court’s appellate jurisdiction, an appellant must file both a motion for
extension of time to file a late notice of appeal and a notice of appeal within the time period
allowed by Rule 26.3. See Strange, 258 S.W.3d at 186 (“To have invoked our rule 26.3
authority, appellant had to (1) file notices of appeal for both trial-court causes in the trial court
and (2) file motions requesting an extension of time with this Court within the 15 days after the
notices of appeal were due.”).
        Although the clerk’s record has not yet been filed, our records indicate that Appellant’s
notice of appeal was not timely filed and this court lacks jurisdiction in this appeal. See Olivo v.
State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (stating that an out-of-time appeal from a final
felony conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the
Texas Code of Criminal Procedure).
        Therefore, we ORDER Appellant to show cause in writing within TEN DAYS of the date
of this order why this appeal should not be dismissed for want of jurisdiction. See Olivo, 918
S.W.2d at 522; Ater, 802 S.W.2d at 243.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court